                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:14CR72

        vs.
                                                                          ORDER
KURT HANSEN,

                        Defendant.


       Defendant Kurt Hansen appeared before the court on December 27, 2018 on an Amended
Second Petition for Offender Under Supervision [96]. The court will dismiss the Second Petition
for Offender Under Supervision [90] pursuant to the government’s oral motion and proceed with
the Amended Second Petition [96]. The defendant was represented by Assistant Federal Public
Defender Richard H. McWilliams, and the United States was represented by Assistant U.S.
Attorney John E. Higgins.
       Through his counsel, the defendant waived his right to a probable cause hearing on the
Petition pursuant to Fed. R. Crim. P. 32.1(a)(1). I find that the Petition alleges probable cause and
that the defendant should be held to answer for a final dispositional hearing before Senior Judge
Bataillon.
       The government moved for detention. Through counsel, the defendant declined to present
any evidence on the issue of detention and otherwise waived a detention hearing. Since it is the
defendant’s burden under 18 U.S.C. § 3143 to establish by clear and convincing evidence that he
is neither a danger to the community nor a flight risk, the court finds the defendant has failed to
carry his burden and that he should be detained pending a dispositional hearing before Senior
Judge Bataillon.
               IT IS ORDERED:
       1.      The Second Petition for Offender Under Supervision [90] is dismissed on the oral
motion of the government.
       2.      A final dispositional hearing will be held before Senior Judge Bataillon in
Courtroom No. 3, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha,
Nebraska, on February 14, 2019 at 1:30 p.m. The defendant must be present in person.
       3.      The defendant, Kurt Hansen, is committed to the custody of the Attorney General
or his designated representative for confinement in a correctional facility;
       4.      The defendant shall be afforded a reasonable opportunity for private consultation
with defense counsel; and
       5.      Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver defendant to the United
States Marshal for the purpose of an appearance in connection with a court proceeding.


       Dated this 28th day of December, 2018.

                                                      BY THE COURT:
                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge




                                                 2
